Citation Nr: 0032425	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability, 
secondary to a service-connected left eye disability 
manifested by paresis of the left inferior rectus muscle, 
with diplopia.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In December 1997, the Board issued a decision which denied 
the veteran's claim of secondary service connection for a 
right eye disability on the basis that the veteran had failed 
to submit a well-grounded claim.  The Board also denied the 
veteran's claims of "clear and unmistakable error" (CUE) in 
two prior rating decisions of the RO as to denial of his 
claims of service connection for a psychiatric disability.  
The veteran subsequently appealed to the United States Court 
of Appeals of Veterans Claims (formerly known as the U.S. 
Court of Veterans Appeals) (hereinafter "Court").  The 
Board notes that during the pendency of the veteran's appeal 
to the Court, the appellant's attorney withdrew from the case 
in December 1998; and thereafter, the veteran was represented 
pro se.

In July 2000, the Court issued a decision which affirmed the 
Board's December 1997 decision as to the CUE claims but 
reversed that part of the Board's December 1997 decision that 
found the veteran's right-eye claim not well grounded and 
remanded the matter to the Board for further adjudication.  


REMAND

When this case was reviewed by the Court, the Court found 
that, in light of a recent decision of the Federal Circuit 
Court in Hensley, the private medical statement of Dr. 
Stone's, dated October 1992, was sufficient to meet the 
threshold of the "uniquely low burden" to establish a well-
grounded claim.  See Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

However, since the Court's decision in this case, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Thus, the new provisions of the Veterans Claims Assistance 
Act of 2000 are applicable to the issue remanded by the Court 
and now before the Board.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the Board believes that a VA examination by the 
appropriate medical specialist is necessary to determine the 
current nature of the veteran's claimed right eye disability 
as well as to obtain a medical opinion as to the 
relationship, if any, between any current right eye 
disability and the veteran's service-connected left eye 
disability.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A(a) - (d)).

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all of the veteran's 
treatment records, both VA and non-VA.  
Specifically, the RO should obtain the 
veteran's treatment records from Dr. 
William G. Stone, O. D., and the Florida 
Eye Clinic.  Copies of all records 
obtained, and any notification of 
negative results, should be associated 
with the claims folder.  

2. Following the development as outlined 
in the first paragraph of this remand, 
the veteran should be afforded a VA 
ophthalmology examination.  The claims 
file and a copy of this remand must be 
made available to the examiner  prior to 
the examination and the examiner should 
indicate in the written examination 
report whether the claims file was, in 
fact, reviewed.  All indicated studies 
should be accomplished.

The examiner should provide a written 
opinion as to the etiology of any right 
eye disability.  Specifically, he or she 
must opine whether it is more likely, 
less likely or as likely as not that the 
veteran has organic and/or functional 
loss in his right eye, that was caused or 
aggravated by his service, or by his 
service-connected left eye disability.  

3. After the action requested in the above 
paragraph has been completed, and after 
undertaking any additional development 
deemed appropriate, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should then readjudicate the issue 
of entitlement to service connection for a 
right eye disability, to include on a 
direct incurrence basis as well as 
secondary to a service-connected left eye 
disability, on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, to 
include 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable. No action is required of the veteran until he is 
notified.  The veteran is free to furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



